Citation Nr: 1815252	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  05-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability on an extraschedular basis under 38 C.F.R. § 4.16(b) (2017).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel



INTRODUCTION

The Veteran had active service from June 1974 to June 1977 and active duty for training (ACDUTRA) from March 1985 to August 1985.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This matter was previously remanded by the Board in April 2010, October 2010, and March 2016 for additional development.  In particular, the most recent March 2016 Board remand directed that an addendum opinion was required regarding the combined effects of the Veteran's service-connected mental and back disabilities, updated private treatment records were to be obtained, the Veteran required notice regarding his TDIU claim and the opportunity to submit a formal TDIU application, and the matter was again to be referred to the Director of Compensation Service for extraschedular TDIU consideration.  As there has been substantial compliance with the prior remand directives regarding the Veteran's claim, the matter is properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's combined disability rating does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) for any period on appeal, and he has not been precluded from securing or following a substantially gainful occupation due to his service-connected disabilities for any period on appeal.  



CONCLUSION OF LAW

The criteria for a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) (2017) have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist with respect to the issue adjudicated herein.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II.  TDIU  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  
The Veteran is currently service connected for lumbosacral strain (rated as noncompensable from October 8, 1992, 10 percent disabling from September 29, 2000, and 20 percent disabling from November 6, 2002), anxiety disorder (rated as 10 percent disabling from April 23, 2013 and as 30 percent disabling from February 23, 2015), right lower extremity radiculopathy (rated as 10 percent disabling from May 18, 2005), and erectile dysfunction (rated as noncompensable from February 17, 2005).  Additionally, the Veteran is in receipt of temporary 100 percent disability ratings for convalescence related to surgeries for his lumbar spine disability from November 5, 2013 to June 1, 2014 and from January 5, 2016 to July 31, 2016.  These temporary 100 percent disability ratings render the issue of entitlement to a TDIU moot during the relevant staged rating periods, as the Veteran is already in receipt of the maximum benefit available.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 294 (2008); see also Herlehy v. Principi, 15 Vet. App. 33, 35 (2001).  

Based upon the above, the Veteran's combined disability rating of noncompensable from October 8, 1992, 10 percent from September 29, 2000, 20 percent from November 6, 2002, 30 percent from May 18, 2005, 40 percent from April 23, 2013, and 50 percent from February 23, 2015, does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) for any period on appeal.  Although the Veteran's lumbar spine, anxiety, and right lower extremity disabilities share a common etiology, such disabilities nevertheless do not meet threshold requirements for consideration of a schedular TDIU.  Id.  

However, failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) (2017).  It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated as totally disabled.  Id.  The Board is prohibited from assigning an extraschedular TDIU in the first instance; rather, the matter must first be referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

As discussed in the Board's March 2016 remand, a February 2012 opinion by the VA Director of Compensation Service concluded that the evidence did not show that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities; however, the Director noted the need for an addendum medical opinion to address the functional impact of the Veteran's disabilities.  As such, following the March 2016 Board remand, the Veteran's claim was again forwarded to the Director of Compensation Service for extraschedular consideration.  In December 2017, the Director of Compensation Service determined that a TDIU on an extraschedular basis was not warranted.  The Board may now review the decision of the Director of Compensation Service with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).  

Following a review of the evidence of record, including as discussed further herein, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a TDIU rating on an extraschedular basis for the entire period on appeal.  

Notably, in June 2016, VA requested that the Veteran complete and submit VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  A substantially complete VA Form 21-8940 is required to establish entitlement to a TDIU rating because it gathers relevant and indispensable information regarding the Veteran's disabilities and employment and educational histories.  The form concludes with a series of sworn certification statements, and in endorsing it, the Veteran attests to his current employment status, and it signals an understanding of the TDIU benefit's incompatibility with substantially gainful work.  A properly signed and executed VA Form 21-8940 further enables VA to gather the information necessary to determine entitlement to TDIU and recover TDIU compensation that is later discovered to have been awarded on fraudulent terms.  Significantly, following the June 2016 request by VA, the Veteran has not submitted a completed VA Form 21-8940.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board has also considered relevant Social Security Administration (SSA) disability records, including a February 2004 SSA adult disability report wherein the Veteran reported that his prostate cancer, lower back, bipolar disorder, depression, PTSD, sleep apnea, and arthritis limited his ability to work.  He stated that he last worked in January 2002 as a mailing coordinator for the state of California, after which he stopped working due to chronic low back pain with right lower extremity impairment.  In May 2004, the Veteran wrote that due to radiation treatment for his prostate cancer, he would have little energy to continue with the paperwork needed in his job. He further reported three years of college education with additional training in criminal justice.  Notably, a July 2005 SSA Disability Determination & Transmittal document that the Veteran was found to be disabled from March 22, 2003 due to primary affective (mood) disorders and secondary personality disorders.  The Board is mindful that SSA decisions are relevant, but not controlling for VA determinations.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

A VA back examination in July 2015 documented functional impact upon the Veteran's ability to work in that he would be limited to sedentary activities; the examiner further noted the Veteran would require accommodations for sitting and standing, as well as restrictions on lifting over 10 pounds, bending or stooping, or the use of ladders.  

Upon VA mental examination that same month, a VA examiner found that the Veteran's anxiety disorder resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

Upon VA mental examination in July 2016, the Veteran reported that he avoided going out in public due fear and anxiety of driving and socializing.  He further reported that his back pain resulted in difficulty with cooking, cleaning, and occasionally, dressing.  The VA examiner again opined that the Veteran's service-connected psychiatric disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner further noted that there were no significant changes in the Veterans' psychiatric condition since the July 2015 VA examination.  In a March 2017 addendum opinion, the same VA examiner opined that the Veteran's service-connected anxiety disorder was unlikely to have any significant impact on interacting with coworkers, using a computer, sitting, standing, walking, lifting, carrying, pushing, and pulling.  

To the extent that the July 2016 and March 2017 VA psychiatric opinions were limited to the functional impairment resulting from the Veteran's psychiatric disability and did not address the combined effects of all of his service-connected disabilities, the Board is mindful that VA is not required to obtain a single medical opinion that addresses the functional impact of all the Veteran's service-connected disabilities upon the ability to engage in substantially gainful employment.  Indeed, neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert; rather, VA and the Board retain responsibility to make findings based upon full consideration of the evidence of record.  See 38 C.F.R. § 4.16; see also Geib v. Shinseki, 733 F 3d 1350(Fed. Cir. 2013).  

Additionally, the Board has considered private treatment records which document that the Veteran has been unable to work at various times due to impairment resulting from his service-connected back condition.  For example, in November 2013, a private physician reported that the Veteran would be temporarily totally disabled until approximately February 2014 following back surgery.  Similarly, in January 2016, a private physician reported that the Veteran would remain disabled for approximately nine to 12 months following spinal reconstruction surgery earlier that same month.  Notably, while such opinions document functional impairment related to the Veteran's service-connected back disability, they also indicate that such impairment was temporary in nature.  As such, they are not evidence that weighs in favor of a finding that the Veteran was precluded from securing or following a substantially gainful occupation due to his service-connected back disability.  

In December 2017, the VA Director of Compensation Service reviewed the evidence of record in order to render an opinion concerning the Veteran's claim of entitlement to extraschedular TDIU.  The Director stated that none of the available medical evidence showed any functional impairment upon employment due to the Veteran's service-connected erectile dysfunction.  Regarding the Veteran's service-connected psychiatric condition, the Director noted that VA opinions indicated a mild to moderate impairment in his ability to function in an employment setting due to his anxiety disorder, but no medical opinions concluded that his anxiety completely precluded employment; moreover, psychiatric treatment records reflected ongoing psychiatric therapy and treatment with medication, however, they do not show any recent hospital admissions or intensive outpatient treatment programs for anxiety disorder.  The Director found that the evidence of record documents impairment related to the Veteran's service-connected back condition and related right lower extremity radiculopathy, including temporary 100 percent disability ratings for convalescence; however, none of the available medical evidence indicated that such conditions were severe enough to completely preclude sedentary employment; rather the objective medical evidence documents that the Veteran is able to walk, move around, and perform routine activities.  As such, the Director concluded entitlement to TDIU was not established, as none of the available objective medical evidence supported the Veteran's contention that any of his service-connected disabilities or a combination of the effects of the disabilities prevents all types of gainful employment.  

The Board acknowledges that the Veteran is competent to report observable symptoms of his service-connected disabilities.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that the Veteran has asserted that he is precluded from securing or following a substantially gainful occupation due to his service-connected disabilities, such statements are less probative than the objective evidence of record, including the VA examinations discussed above, which document no worse than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress due to his service-connected anxiety disorder, and functional impairment upon physical tasks related to his back and right lower extremity which would nevertheless permit sedentary employment.  As such, while there is some documented functional impact due to his service-connected psychiatric, back, and right lower extremity disabilities, the probative evidence does not document that such conditions do not preclude the Veteran from securing or following a substantially gainful occupation due to his service-connected disabilities.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Additionally, the Board is mindful that the Veteran has reported an educational history including three years of college education with additional training in criminal justice.  Thus, while the Veteran has consistently reported that he last worked in 2002 as a mailing coordinator, his educational history indicates an ability to learn and apply new skills, which would assist the Veteran in obtaining various types of employment, to include sedentary employment, required to accommodate the occupational and physical impairment produced by his service-connected disabilities.  

In conclusion, the Board finds that the preponderance of the evidence of record does not show that the Veteran is precluded from securing or following a substantially gainful occupation as a result of his service-connected disabilities in order to warrant TDIU on an extraschedular basis.  As such, there is no reasonable doubt to be resolved and the claim must be denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a TDIU rating on an extraschedular basis is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


